  Case 19-30362      Doc 39    Filed 02/20/20 Entered 02/20/20 16:57:56             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-30362
Talma & Vivian Jarrett                       )
                                             )               Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

      ORDER EXTENDING TIME FOR DEBTOR TO FILE CLAIMS FOR CREDITORS

       THIS MATTER coming to be heard on the motion of the Debtors, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given:

 It is hereby ORDERED:

  1) That claim #17 (Fairway Townhomes at the Odyssey Club Homeowners Association), filed by the
Debtors, is allowed as timely filed and shall be paid pursuant to the provisions of the Chapter 13 plan.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: February 20, 2020                                          United States Bankruptcy Judge

 Prepared by:
 Alexander Preber, ARDC #6324520
 Attorney for the Debtor
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
